Filed 12/30/14 In re M.M. CA1/3
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE



In re M.M., a Person Coming Under the
Juvenile Court Law.
LAKE COUNTY DEPARTMENT OF
SOCIAL SERVICES,
         Plaintiff and Respondent,                                       A141743
                   v.
A.M.,                                                                    (Lake County
                                                                         Super. Ct. No. JV320373B)
         Defendant and Appellant.

         In a child dependency proceeding, A.M. (mother) appeals the order issued at the
12-month review hearing continuing her daughter in out-of-home care and extending
reunification services to the 18-month review hearing. (Welf. & Inst. Code, § 366.21,
subd. (f).) Mother seeks return of the child to her custody, claiming the evidence fails to
support the court’s finding that return of the child would present a substantial risk of
detriment to the child’s well-being. While this appeal was pending, the juvenile court
proceeded with the 18-month review hearing at which the court found a substantial risk
of detriment were the child returned to mother. The court terminated reunification
services and scheduled a permanent plan hearing. (Welf. & Inst. Code, § 366.26.) The
Lake County Department of Social Services (department) contends the appeal is moot.
We agree and shall dismiss the appeal.




                                                             1
       “It is well settled that an appellate court will decide only actual controversies.
Consistent therewith, it has been said that an action which originally was based upon a
justiciable controversy cannot be maintained on appeal if the questions raised therein
have become moot by subsequent acts or events. As succinctly stated in Consol. etc.
Corp. v. United A. etc. Workers (1946) 27 Cal. 2d 859, 863, the appellate court cannot
render opinions ‘ “. . . upon moot questions or abstract propositions, or to declare
principles or rules of law which cannot affect the matter in issue in the case before it. It
necessarily follows that when, pending an appeal from the judgment of a lower court, and
without any fault of [appellant], an event occurs which renders it impossible for this
court, if it should decide the case in favor of [appellant], to grant him [or her] any
effectual relief whatever, the court will not proceed to a formal judgment, but will
dismiss the appeal.” ’ [Citations]” (Finnie v. Town of Tiburon (1988) 199 Cal. App. 3d 1,
10.)
       No effectual relief is possible here. Mother seeks return of the child to her custody
upon contentions that the evidence presented at the 12-month review hearing failed to
show that mother’s custody presented a risk of substantial detriment to the child’s
well-being. Even were mother to prevail on this claim, we could not order the child’s
return given a subsequent finding of detriment based on current circumstances.
       Mother argues that effective relief is possible because “the juvenile court
continues to maintain jurisdiction over the underlying matter.” It is not, however, a
question of continuing jurisdiction but of effective relief given a subsequent finding of
detriment that precludes mother’s resumption of custody. Mother also asserts that a court
generally will not dismiss an appeal as moot where it presents an issue of continuing
public interest. But mother makes no effort to identify an issue of public interest
presented in this case and none appears given the purely factual nature of the issues
raised on appeal.
       We shall dismiss the appeal as moot.




                                              2
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                            3